JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing, the motions for a telephone conference and the supplements thereto, the motions for a guardian ad litem, the motion for oral argument and the supplement thereto, the motions to extend time to file a brief, the motions for injunctive relief, and the motion for evidentiary hearing, it is
ORDERED AND ADJUDGED that the district court’s order entered November 28, 2005, be affirmed. The district court lacked jurisdiction to grant habeas relief to appellant, an Arizona state prisoner. Rumsfeld v. Padilla, 542 U.S. 426, 443, 124 S.Ct. 2711, 159 L.Ed.2d 513 (2004). It is
FURTHER ORDERED that appellant’s pending motions be denied.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.